                               Case 6:20-bk-06461-LVV                            Doc 27         Filed 12/17/20               Page 1 of 29




 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-06461
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 17, 2020                       X /s/ Timothy Green
                                                                       Signature of individual signing on behalf of debtor

                                                                       Timothy Green
                                                                       Printed name

                                                                       Trustee of KAAG Trust - Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 6:20-bk-06461-LVV                                           Doc 27                Filed 12/17/20                         Page 2 of 29

 Fill in this information to identify the case:

 Debtor name            T & C Downtown Development, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               6:20-bk-06461
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           837,917.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           169,444.78

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,007,361.78


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,528,449.38


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              3,182.56

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           150,729.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,682,361.37




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20           Page 3 of 29

 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-06461
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Suntrust Bank                                           Checking Account                7230                                       $760.30




           3.2.     Suntrust Bank                                           Checking Account                7248                                       $109.48




           3.3.     Suntrust Bank                                           Checking Account                7255                                             $0.00




           3.4.     Suntrust Bank                                           Checking Account                7263                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $869.78
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20            Page 4 of 29

 Debtor         T & C Downtown Development, LLC                                                Case number (If known) 6:20-bk-06461
                Name

 7.        Deposits, including security deposits and utility deposits

           Description, including name of holder of deposit
           7.1.



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

           Description, including name of holder of prepayment
           8.1.




 9.        Total of Part 2.
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11a. 90 days old or less:                                         -                                         = ....
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                                            -                                        =....
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest


 14.       Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:


           14.1.



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture

           Name of entity:                                                          % of ownership


           15.1.                                                                                %

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20       Page 5 of 29

 Debtor         T & C Downtown Development, LLC                                               Case number (If known) 6:20-bk-06461
                Name

           Name of entity:                                                          % of ownership



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

           Describe:


           16.1.




 17.       Total of Part 4.
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used    Current value of
                                                      physical inventory      debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 19.       Raw materials




 20.       Work in progress




 21.       Finished goods, including goods held for resale




 22.       Other inventory or supplies




 23.       Total of Part 5.
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
              No
              Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                          Doc 27      Filed 12/17/20       Page 6 of 29

 Debtor         T & C Downtown Development, LLC                                                  Case number (If known) 6:20-bk-06461
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested




 29.       Farm animals Examples: Livestock, poultry, farm-raised fish




 30.       Farm machinery and equipment (Other than titled motor vehicles)




 31.       Farm and fishing supplies, chemicals, and feed




 32.       Other farming and fishing-related property not already listed in Part 6




 33.       Total of Part 6.
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
              No
              Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
             No
             Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20       Page 7 of 29

 Debtor         T & C Downtown Development, LLC                                               Case number (If known) 6:20-bk-06461
                Name


        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           6 Low top tables ($5,000)
           18 Leather high chairs ($6,000)
           10 Wooden high hairs ($3,000)
           28 low chairs($2,000)
           5 Leather booths ($50,000)
           11 Seater tables ($4.175)
           17 high chairs ($3,400)
           13 dining chairs ($1,300)
           1 host stand ($2,000)                                                            $0.00                                       $76,875.00



 40.       Office fixtures
           5 Two door coolers ($8,500.00)
           1 Kegerator ($1,900.00)
           1 Reach in freeer ($1,100.00)
           12 TV's ($6,000.00)
           1 Projector ($500.00)
           1 Projector screen ($200.00)
           3 Hand sinks (300.00)
           1 Bookshelf door ($3,000)                                                        $0.00                                       $21,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           2 Printers, $350.00
           2 Labtops, $350.00
           Lights and Music; speakers ($70,000)                                             $0.00                                       $70,700.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $168,575.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                         Doc 27     Filed 12/17/20       Page 8 of 29

 Debtor         T & C Downtown Development, LLC                                                Case number (If known) 6:20-bk-06461
                Name

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


           47.1.



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

           48.1.



 49.       Aircraft and accessories


           49.1..



 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)




 51.       Total of Part 8.
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
              No
              Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used   Current value of
           property                                       extent of            debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20         Page 9 of 29

 Debtor         T & C Downtown Development, LLC                                               Case number (If known) 6:20-bk-06461
                Name

            55.1.    532 W. Church Street
                     Orlando, FL 32805

                     a/k/a 534 W. Church
                     Street and 536 W.
                     Church Street

                     *6055 square feet -
                     zoned for
                     commercial/retail use                Fee simple                   Unknown         Tax records                      $837,917.00




 56.        Total of Part 9.                                                                                                         $837,917.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Liquor License                                                             Unknown                                             Unknown


            Food License                                                                    $0.00                                          Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                       Doc 27         Filed 12/17/20          Page 10 of 29

 Debtor         T & C Downtown Development, LLC                                                 Case number (If known) 6:20-bk-06461
                Name


               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

                                                                                          -                                      =
                                                                      Total face amount       doubtful or uncollectible amount



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)


                                                                                                  Tax year



 73.        Interests in insurance policies or annuities




 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)



            Nature of claim
            Amount requested



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims



            Nature of claim
            Amount requested



 76.        Trusts, equitable or future interests in property




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                       Doc 27      Filed 12/17/20       Page 11 of 29

 Debtor         T & C Downtown Development, LLC                                              Case number (If known) 6:20-bk-06461
                Name




 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership




 78.       Total of Part 11.
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                Case 6:20-bk-06461-LVV                                  Doc 27             Filed 12/17/20               Page 12 of 29

 Debtor          T & C Downtown Development, LLC                                                                     Case number (If known) 6:20-bk-06461
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $869.78

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $168,575.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $837,917.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $169,444.78           + 91b.              $837,917.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,007,361.78




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                           Doc 27           Filed 12/17/20        Page 13 of 29

 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)             6:20-bk-06461
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Clayton G Wilson as
 2.1                                                                                                                     $1,842,792.16               $837,917.00
       Trustee                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                532 W. Church Street
                                                      Orlando, FL 32805

                                                      a/k/a 534 W. Church Street and 536 W. Church
                                                      Street

       Clayton Wilson Rev. Trust                      *6055 square feet - zoned for
       21299 US Highway 27                            commercial/retail use
       Lake Wales, FL 33859
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Clayton G Wilson as
       Trustee
       2. Orange County Tax
       Collector
       3. Orange County Tax
       Collector
       4. Trevor Myers

       Orange County Tax
 2.2                                                                                                                         $17,784.72              $837,917.00
       Collector                                      Describe debtor's property that is subject to a lien




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                           Doc 27           Filed 12/17/20         Page 14 of 29

 Debtor       T & C Downtown Development, LLC                                                         Case number (if known)      6:20-bk-06461
              Name

       Creditor's Name                                532 W. Church Street
                                                      Orlando, FL 32805

                                                      a/k/a 534 W. Church Street and 536 W. Church
                                                      Street

                                                      *6055 square feet - zoned for
       P.O. Box 545100                                commercial/retail use
       Orlando, FL 32854-5100
       Creditor's mailing address                     Describe the lien
                                                      Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9697
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

       Orange County Tax
 2.3                                                                                                                            $17,872.50        $837,917.00
       Collector                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                532 W. Church Street
                                                      Orlando, FL 32805

                                                      a/k/a 534 W. Church Street and 536 W. Church
                                                      Street

                                                      *6055 square feet - zoned for
       P.O. Box 545100                                commercial/retail use
       Orlando, FL 32854
       Creditor's mailing address                     Describe the lien
                                                      Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9697
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.4   Trevor Myers                                   Describe debtor's property that is subject to a lien                     $650,000.00        $837,917.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:20-bk-06461-LVV                           Doc 27           Filed 12/17/20              Page 15 of 29

 Debtor       T & C Downtown Development, LLC                                                         Case number (if known)       6:20-bk-06461
              Name

       Creditor's Name                                532 W. Church Street
                                                      Orlando, FL 32805

                                                      a/k/a 534 W. Church Street and 536 W. Church
                                                      Street

                                                      *6055 square feet - zoned for
       86 Shipyard Ct.                                commercial/retail use
       Ocoee, FL 34761
       Creditor's mailing address                     Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $2,528,449.3
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          8

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Peterson & Myers P.A.
        225 East Lemon Street                                                                                   Line   2.1
        Suite 300
        Lakeland, FL 33801




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                               Doc 27              Filed 12/17/20               Page 16 of 29

 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           6:20-bk-06461
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,182.56     $3,182.56
           Florida Dept. of Revenue                                  Check all that apply.
           Orlando Service Center                                       Contingent
           400 W. Robinson Street                                       Unliquidated
           Suite N302                                                   Disputed
           Orlando, FL 32801
           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Sales and Use Tax

           Last 4 digits of account number 4954                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $10,029.40
           BB&T now Truist
           Attn: Ivonne Otero-Hoebbel                                                  Contingent
           255 S. Orange Avenue                                                        Unliquidated
           Suite 112                                                                   Disputed
           Orlando, FL 32801
                                                                                   Basis for the claim:     Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $5,000.00
           C2 General Contracting, Inc.                                                Contingent
           1205 Sarah Avenue                                                           Unliquidated
           Suite 101                                                                   Disputed
           Longwood, FL 32750
                                                                                   Basis for the claim:     Construction labor and services
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   45927                                            Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27            Filed 12/17/20                Page 17 of 29

 Debtor       T & C Downtown Development, LLC                                                         Case number (if known)            6:20-bk-06461
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Casey Preston                                                        Contingent
           7107 Udine Avenue
                                                                                Unliquidated
           Orlando, FL 32819
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Business Partner Dispute
                                                                             Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,000.00
           Entelechy ARC Corporation                                            Contingent
           595 Pensacola Lane                                                   Unliquidated
           Lake Mary, FL 32746                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Labor and/or services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $60,868.76
           Pawnee Leasing Corporation                                           Contingent
           3801 Automation Way                                                  Unliquidated
           Suite 207
           Fort Collins, CO 80525                                               Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Breach of Lease
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $30,000.00
           Randy Bumbalough                                                     Contingent
           595 Pensacola Lane                                                   Unliquidated
           Lake Mary, FL 32746                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $20,000.00
           Rexel USA, Inc.                                                      Contingent
           14951 Dallas Parkway                                                 Unliquidated
           Dallas, TX 75254                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Labor and/or services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,019.85
           Vend Lease                                                           Contingent
           8100 Sandpiper Circle                                                Unliquidated
           Suite 300                                                            Disputed
           Baltimore, MD 21236
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred 2/12/2020
           Last 4 digits of account number 9001                              Is the claim subject to offset?     No       Yes


 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,811.42
           Vend Lease                                                           Contingent
           8100 Sandpiper Circle                                                Unliquidated
           Suite 300                                                            Disputed
           Baltimore, MD 21236
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred 2/12/2020
           Last 4 digits of account number 9002                              Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27        Filed 12/17/20                Page 18 of 29

 Debtor       T & C Downtown Development, LLC                                                     Case number (if known)         6:20-bk-06461
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       BB&T now Truist
           P.O. Box 580340                                                                       Line     3.1
           Charlotte, NC 28258-0340
                                                                                                        Not listed. Explain

 4.2       BB&T now Truist
           P.O. Box 200                                                                          Line     3.1
           Wilson, NC 27893
                                                                                                        Not listed. Explain

 4.3       Smith & Williams Trial Group
           2295 S. Hiawassee Road                                                                Line     3.3
           Suite 318
                                                                                                        Not listed. Explain
           Orlando, FL 32835

 4.4       Solove Law Firm P.A.
           12002 SW 128th Court                                                                  Line     3.5
           Suite 201
                                                                                                        Not listed. Explain
           Miami, FL 33186


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                      3,182.56
 5b. Total claims from Part 2                                                                       5b.    +    $                    150,729.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      153,911.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                      Doc 27    Filed 12/17/20            Page 19 of 29

 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-06461
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Term of Lease, January
             lease is for and the nature of               1, 2020 through
             the debtor's interest                        December 31, 2029
                                                          Monthly Rental
                                                          $13,016.67
                  State the term remaining                                          District 534 From Scratch
                                                                                    Kitchen, LLC
             List the contract number of any                                        534 West Church Street
                   government contract                                              Orlando, FL 32805


 2.2.        State what the contract or                   Lease for Kitchen
             lease is for and the nature of               Equipment
             the debtor's interest

                  State the term remaining                                          Vend Lease
                                                                                    8100 Sandpiper Circle
             List the contract number of any                                        Suite 300
                   government contract                                              Baltimore, MD 21236


 2.3.        State what the contract or                   Lease for Bar
             lease is for and the nature of               Equipment
             the debtor's interest

                  State the term remaining                                          Vend Lease
                                                                                    8100 Sandpiper Circle
             List the contract number of any                                        Suite 300
                   government contract                                              Baltimore, MD 21236




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                     Doc 27      Filed 12/17/20        Page 20 of 29

 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-06461
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20             Page 21 of 29




 Fill in this information to identify the case:

 Debtor name         T & C Downtown Development, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:20-bk-06461
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $800,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20             Page 22 of 29
 Debtor       T & C Downtown Development, LLC                                                           Case number (if known) 6:20-bk-06461



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Clayton G. Wilson as Trustee                     Commercial                 Circuit Court, Orange                         Pending
               of the Clayton Gregg Wilson                      Mortgage                   County, Florida                               On appeal
               Revocable Trust v. T&C                           Foreclosure                425 N. Orange Avenue
                                                                                                                                         Concluded
               Downtown Development LLC                                                    Orlando, FL 32801
               2020-CA-000685-O

       7.2.    Casey Preston v. T&C                             Business Dispute           Circuit Court, Orange                         Pending
               Downtown Development,                                                       County, Florida                               On appeal
               LLC, et al.                                                                 425 N. Orange Avenue
                                                                                                                                         Concluded
               2019-CA-013932-O                                                            Orlando, FL 32801


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                           Doc 27          Filed 12/17/20           Page 23 of 29
 Debtor        T & C Downtown Development, LLC                                                             Case number (if known) 6:20-bk-06461



       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                   lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Bartolone Law, PLLC
                1030 N. Orange Avenue
                Suite 300                                                                                                      November
                Orlando, FL 32801                                    General Attorney's Fee Retainer                           20, 2020                $16,500.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
               Address                                          payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20             Page 24 of 29
 Debtor        T & C Downtown Development, LLC                                                          Case number (if known) 6:20-bk-06461



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Synovus                                        XXXX-5797                    Checking                 June 22, 2020                    Unknown
                 130 S. Park Avenue                                                          Savings
                 Apopka, FL 32703
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20              Page 25 of 29
 Debtor      T & C Downtown Development, LLC                                                            Case number (if known) 6:20-bk-06461




 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20             Page 26 of 29
 Debtor      T & C Downtown Development, LLC                                                            Case number (if known) 6:20-bk-06461



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Timothy Green                                                                                                        Two years to
                    534 W. Green Street                                                                                                  present
                    Orlando, FL 32805

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Timothy Green
                    534 W. Church Street
                    Orlando, FL 32805

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Eugene Aristil                                 534 W. Church Street                                                                      2%
                                                      Orlando, FL 32805

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       KAAG FL Trust                                  534 W. Church Street                                                                      51%
                                                      Orlando, FL 32805

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mitchell Molyneaux                             534 W. Church Street                                                                      10%
                                                      Orlando, FL 32805

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Night Shade Cigar                              536 W. Church Street                                                                      2%
       Company                                        Orlando, FL 32805




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                         Doc 27          Filed 12/17/20             Page 27 of 29
 Debtor      T & C Downtown Development, LLC                                                            Case number (if known) 6:20-bk-06461



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Kelly                                   534 W. Church Street                                                                      35%
                                                      Orlando, FL 32805



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 17, 2020

 /s/ Timothy Green                                                      Timothy Green
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Trustee of KAAG Trust - Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                        Doc 27         Filed 12/17/20              Page 28 of 29

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      T & C Downtown Development, LLC                                                                           Case No.       6:20-bk-06461
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Eugene Aristil                                                                       2.5%
 534 W. Church Street
 Orlando, FL 32805

 KAAG FL Trust                                                                        19%
 534 W. Church Street
 Orlando, FL 32804

 KAAG Trust                                                                           51%
 534 W. Church Street
 Orlando, FL 32805

 Mitchell Molyneaux                                                                   2.5%
 534 W. Church Street
 Orlando, FL 32805

 Night Shade Cigar Company                                                            5%
 536 W. Church Street
 Orlando, FL 32805

 Robert Kelly                                                                         20%
 534 W. Church Street
 Orlando, FL 32805


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Trustee of KAAG Trust - Manager of the corporation named as the debtor in this case, declare under penalty
of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date December 17, 2020                                                      Signature /s/ Timothy Green
                                                                                            Timothy Green

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 6:20-bk-06461-LVV                      Doc 27      Filed 12/17/20    Page 29 of 29




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      T & C Downtown Development, LLC                                                            Case No.   6:20-bk-06461
                                                                                 Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Trustee of KAAG Trust - Manager of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       December 17, 2020                                        /s/ Timothy Green
                                                                      Timothy Green/Trustee of KAAG Trust - Manager
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
